Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “relatively far” and “relatively near” in claim 1 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that what might be considered relatively far or relatively near to one user in one environment or application might not be considered relatively far or relatively near to another user and another environment or application. 
Applicant may consider amending the claims to define a first position and a second position, wherein the first position is farther from the lower end of the stringer then the second position, for example. No new matter should be added.
With respect to claim 2, the current claim language suggests that the pair of linkages are in addition to the linkage already set forth in claimed in claim 1. Via the disclosure it appears that the applicant only has two linkages. As best understood the pair of linkages claimed in claim 2 includes the linkage already set forth in claim 1. Examiner notes that this issue also appears in dependent claim 9 and dependent claim 12. Appropriate correction and clarification are required.
With respect to claim 6, line 1 refers to “said tread”, the claim 6 depends from claim 5 which claims “a plurality of treads”. Does the applicant intend to refer to one of the plurality of treads, or refer back to the entire plurality of treads? Appropriate correction and clarification are required.
With respect to claim 13 the recitation “and movement of said treads from said stowed position to said use position causing said treads to be moved from a location beyond said linkages and the tween said stringers to a cantilevered position between said linkages and having said forward edge extending beyond said linkages opposite said stringers” already appears in claim 10 from which it depends. Did the applicant intend to recite another movement or position not already in claim 10? Appropriate correction and clarification are required.
Dependent claims not directly named are rejected for being dependent upon a rejected claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-10 and 12-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kummerlin (US 4,421,206), as best understood in light of the above rejections.
Kummerlin discloses:
1. A folding staircase (figure 9) comprising: 
a pair of stringers (303), each of said stringers including an upper edge and a lower edge defining a height of said stringers (figures 3, 9) and said stringers having a lower end and an upper end (figure 9); 
a plurality of treads (306) located between said stringers, said treads having a forward edge and a rearward edge defining a width of each said tread (figure 9), each said tread having an upper surface (figure 9), each of said treads pivotally connected to said stringers at a first pivot point (318, 321), said first pivot point located between said upper and lower edges of said stringers (figures 9 & 10); 
a linkage (311) pivotally connecting each of said treads at second pivot points (316), said second pivot points connected to said treads at a location farther from said rearward edge than said first pivot point and said second pivot point located outside of said stringers (figure 9), said linkage having a lower surface (surface that abuts 303; figures 9 & 11); 
said linkage and said treads movable between a stowed position (figure 10) and a use position (figure 9), said stowed position (figure 10) defined by said lower surface of said linkage contacting said upper edge of said stringer at a position relatively far from said lower end of said stringer and restraining said treads from further rotation of said treads in one direction and permitting rotation of said treads in another direction (figure 10; examiner notes that the stowed position prevents the treads from further rotating in a clockwise direction, but permits rotation of the treads in a counterclockwise direction to return to an in use position), said upper surface of said treads being located between said upper and said lower edges of said stringers in said stowed position (figure 10), said use position (figure 9) having said treads rotated in said another direction (counterclockwise) from said stowed position and having said lower surface of said linkage contacting said upper edge of said stringer relatively near said lower end of said stringer (it is noted linkages 311 can extend further along stringers 303, as indicated by the dashed lines in figure 9) and restraining said treads from further rotation in said another direction (by construction; figure 9).
2. The folding staircase of claim 1, wherein said treads are straddled by a pair of linkages pivotally connected to each said tread (column 5, lines 11-20).
3. The folding staircase of claim 2, wherein said treads include a lower surface spaced from said upper surface and each said tread including end plates (referred to as “support cheeks” in the disclosure, column 5 lines 20-24) being located between said tread and said stringers at lateral ends of said tread (figure 9); said second pivot point being located on said end plates (support cheeks) spaced from said lower surface of said treads (figure 9).

5. A folding staircase comprising: 
a pair of stringers (303), each of said stringers including an upper edge and a lower edge defining a height of said stringers (figures 9, 11), said stringers having a lower end and an upper end (figure 9); 
a plurality of treads (306) located between said stringers, said treads having an upper surface and a lower surface (figure line), each of said treads pivotally connected to said stringers at a first pivot point (318, 321), said first pivot point located between said upper and lower edges of said stringers and said first pivot point located on each said tread between said upper and lower surfaces (figures 9, 10); 
a linkage (311) pivotally connecting each of said treads at second pivot points (316), said linkage having a lower surface (surface of 311 that abuts 303; figure 9, 11);
said linkage and said treads movable between a stowed position (figure 10) and a use position (figure 9), said stowed position (figure 10) defined by said linkage contacting said stringer restraining said treads from further rotation of said treads in one direction and permitting rotation of said treads in another direction (figure 10; examiner notes that the stowed position prevents the treads from further rotating in a clockwise direction, but permits rotation of the treads in a counterclockwise direction to return to an in use position), said use position (figure 9) having said treads rotated in said another direction (counterclockwise) from said stowed position and having said linkage contacting said stringer (figure 9) and restraining said treads from further rotation in said another direction (by its construction), said use position of said linkage locating said linkage at a location shifted from where said linkage contacts said stringer in said stowed position (figures 9, 10; it is noted linkages 311 can extend further along stringers 303, as indicated by the dashed lines in figure 9).
6. The folding staircase of claim 5, wherein said tread is located entirely between said stringers in said stowed position with no portion of said tread extending beyond said upper and lower edges of said stringers (figure 10).
7. The folding staircase of claim 5, wherein said treads include a lower surface spaced from said upper surface and each said tread including end plates (disclosed as “support cheeks” as noted above) being located between said tread and said stringers at lateral ends of said tread (figure 9); said second pivot point being located on said end plates spaced from said treads (figure 9 & 10).
9. The folding staircase of claim 5, wherein said treads are straddled by a pair of linkages pivotally connected to each said tread (column 5, lines 11-20).



10. A folding staircase comprising: 
a pair of stringers (303), each of said stringers including an upper edge and a lower edge defining a height of said stringers (figures 9, 11), said stringers having a lower end and an upper end (figure 9); 
a plurality of treads (306) located between said stringers, said treads having a forward edge, a rearward edge, an upper surface and a lower surface (figure 9), each of said treads pivotally connected to said stringers at a first pivot point (318, 321), said first pivot point located between said upper and lower edges of said stringers and said first pivot point located on each tread between said upper and lower surfaces (figures 9 & 10); 
a linkage (311) pivotally connecting each of said treads at second pivot points (316), said linkage having a lower surface (surface of 311 that abuts 303; figures 9 & 11); 
said linkage and said treads movable between a stowed position (figure 10) and a use position (figure 9), said stowed position (figure 10) defined by said linkage contacting said stringer restraining said treads from further rotation of said treads in one direction and permitting rotation of said treads in another direction (figure 10; examiner notes that the stowed position prevents the treads from further rotating in a clockwise direction, but permits rotation of the treads in a counterclockwise direction to return to an in use position), said use position having said treads rotated in said another direction (counterclockwise) from said stowed position and having said linkage contacting said stringer and restraining said treads from further rotation in said another direction (by its construction; figure 9), 
said use position of said linkage locating said linkage at a location spaced from where said linkage contacts said stringer in said stowed position (figures 9, 10; it is noted linkages 311 can extend further along stringers 303, as indicated by the dashed lines in figure 9), movement of said treads from said stowed position to said use position causing said treads to be moved from a location beyond said linkage and between the stringers to a cantilevered position intersecting said linkage and having said forward edge extending beyond said linkage opposite said stringers (figure 9).
12. The folding staircase of claim 10, wherein said treads are straddled by a pair of linkages pivotally connected to each said tread (column 5, lines 11-20).
13. The folding staircase of claim 10, wherein said treads are straddled by said linkage and a second linkage (column 5, lines 11-20) and movement of said treads from said stowed position to said use position causing said treads to be moved from a location beyond said linkages and between said stringers to a cantilevered position between said linkages and having said forward edge extending beyond said linkages opposite said stringers (figure 9).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kummerlin as applied to claims 1, 5 and 10 above, and further in view of Fuller et al. (US pub 2019/0351832). Kummerlin does not disclose wherein said upper end of said stringers includes an attachment housing including a receiver plate (42b for receiving a fastener and a slot, a locking wall located behind said receiver plate said locking wall being shiftable between a locked and unlocked position and said locking wall blocking said slot and said receiver plate in said locked position.
However, Fuller et al. teach
4, 8, 11: said upper end of said stringers includes an attachment housing (42) including a receiver plate (42c) for receiving a fastener (54) in a slot (figures 9-13), a locking wall (48; figures 9 & 11-13) located behind said receiver plate (figures 10-13), said locking wall being shiftable between a locked and unlocked position and said locking wall blocking said slot in said receiver plate in said locked position (figures 9-13 & spec [0053], [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the attachment housing having locking means of Fuller et al. at the top of the stringers of Kummerlin in order to provide a more versatile staircase that is capable of being secured on a supporting structure, for either storage reasons, or adding stability or accessibility in the use position. It is additionally noted that providing ladders with securing and/or mounting means for attaching them to supporting structure is old and well-known in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634